Citation Nr: 0528566	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for right foot/heel 
disability.

2.  Entitlement to service connection for left foot/heel 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1975.  

In February 2000, the RO denied service connection for a 
bilateral foot/heel disability, as not well grounded.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated March 9, 2000.  Thereafter, in June 
2000, the veteran's service medical records were associated 
with the claims folder.  The RO readjudicated the claim, 
continuing the denial, in October 2000.  See 38 C.F.R. 
§ 3.156(c).  The veteran was notified of this decision and of 
his appellate rights by letter dated December 11, 2000.  
Within one year, on September 28, 2001, a statement from his 
representative was received concerning alleged treatment that 
the veteran received for his heels during service.  This 
statement is accepted as a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued on July 19, 2004, and 
a timely substantive appeal was received on July 30, 2004.

Although the RO phrased the issues as whether new and 
material evidence had been presented to reopen the claims, 
the Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision. 

In May 2005, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In correspondence of record, the veteran contends that his 
foot/heel disabilities began in service as a result of 
wearing "shoddy combat boots".  In October 1999, he stated 
that he received treatment at the Anchorage VA outpatient 
clinic on October 7, 1999, and that he had a future 
appointment on February 4, 2000.  In February 2000, the 
veteran said that he was being scheduled for an appointment 
with a VA podiatrist.  Currently, only VA treatment records 
dated as early as April 2001 are associated with the claims 
folder.  The veteran stated at his hearing in May 2005 that 
his VA treatment records appeared incomplete, and reiterated 
that he began receiving VA treatment for his feet in 1999.  
He has also reported that two VA doctors, including a 
podiatrist, agree that his heel condition is due to his 
active service.  However, he stated that these opinions were 
not in writing.  Therefore, on remand the RO should attempt 
to obtain the veteran's complete VA treatment records related 
to his feet dated since 1999 from the Anchorage VA treatment 
facility.  See 38 C.F.R. § 3.159 (2005).  

At his hearing, the veteran also indicated that he received 
private treatment for his feet following his separation from 
service, but that he could not remember the names of the 
doctors.  The record was left open for 60 days so that the 
veteran could attempt to recall the names of private doctors 
and/or obtain their records.  He did not provide any 
additional information or evidence.  As the case must be 
remanded for the foregoing reasons, he should be provided an 
additional opportunity to identify his private medical care 
providers.

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify all private 
medical providers that treated him for his 
feet since his separation from service and 
make arrangements to obtain these records.  

2.  Obtain and associate with the claims file 
the veteran's complete treatment records for 
his feet (including all podiatry records) 
from the Anchorage VA treatment facility, 
dated since January 1999.  The veteran has 
specifically stated that he was treated by 
Dr. R and Dr. M (see VA Form 9, dated July 
29, 2004) and had appointments scheduled on 
October 7, 1999 and February 4, 2000.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

3.  Then, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative, 
if any, should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


